EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejections of claim 9 under 35 U.S.C. § 112(b) and Claim 12 under 35 U.S.C. § 112(d) set forth in the Office Action from 11/26/2021 are withdrawn in response to Remarks/Amendments from 02/26/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 8, 11, 23, 24 and 36were  objected but indicated as , would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action from 11/26/2021.  In the remarks/amendments from 02/26/2022 Applicant amended:
 claim 1 to incorporate limitation of the following claims Claim 2 + claim 5 + claim 8;
added new claim 37 which contain all limitations of the following claims: claim 1 + claim 2 +claim 5 + claim 11
added new claim 38 which contain all limitations of the following claims: claim 1 + claim 2 +claim 5 + claim 23;
added new claim 39 which contain all limitations of the following claims: claim 1 + claim 2 +claim 5 + claim 24:
added new claim 40 which contain all limitations of the following claims: claim 1 + claim 2 +claim 5 + claim 7+ claim 36.
As such the closest prior art of record-US 2014/0295274, US 2006/0209493, US
US 2015/0115206, JP2004259680-fail to teach or suggest the combination of limitations of claims 1, 37-40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3, 4, 6,7, 9-13, 20-40 are allowable over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727